Citation Nr: 1761074	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress syndrome (PTSD).

2.  Entitlement to total disability due to individual unemployability (TDIU).

3.  Entitlement to service connection for an abdominal aortic aneurysm (AAA).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran had a videoconference hearing before the undersigned VLJ; a transcript of the hearing is of record.

In this decision, the Board is granting a TDIU and denying an increased rating for PTSD.


FINDINGS OF FACT

1.  In his hearing testimony, the Veteran reported that the issue of service connection for AAA was not on appeal.

2.  The Veteran's PTSD is manifested by depressed mood and anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, and impaired impulse control.

3.  The Veteran's service-connected PTSD precludes him from obtaining and maintaining substantial, gainful employment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for AAA is withdrawn.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met or approximated at any time during the pendency of the claim.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411.

3.  The criteria for a TDIU are met beginning October 21, 2013.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16; Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Withdrawal of Claims

At his December 2016 hearing, the Veteran articulated that service connection for an abdominal aortic aneurysm (AAA) was not on appeal.  His testimony has since been reduced to a writing which is of record.

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for AAA.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issue is dismissed. 38 U.S.C. § 7105.

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the Rating Formula, a 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Symptoms listed serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran's PTSD is currently rated as 70 percent disabling, pursuant to DC 9411.  He seeks a higher rating.

In conjunction with his claim, the Veteran was afforded VA examinations in February 2014, December 2015, and September 2016.  At his February 2014 VA examination, the Veteran reported low energy, a lack of motivation, and poor concentration.  The examiner opined that the Veteran's numerous medical problems and hospitalizations caused him to have little motivation, lowered frustration tolerance, increased irritability and anhedonia.  He noted depressed mood and anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The Veteran was clean, neatly groomed, and friendly with good judgment and insight.  The examiner reported that the Veteran's symptoms would have resulted in at least occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks.

At his December 2015 examination, the Veteran reported increased problems with his wife and anxiety in social situations.  Upon examination, the Veteran's memory and concentration were grossly intact with logical and goal oriented thought processes.  The Veteran exhibited good hygiene and self-care.  The examiner noted depressed mood and anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, flattened affect and impaired judgement, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control.  The examiner opined that the Veteran continued to suffer numerous effects of various medical diagnoses and hospitalizations.  The Veteran had occupational and social impairment with deficiencies in most areas.

The Veteran was again noted to have occupational and social impairment with deficiencies in most areas at his September 2016 VA examination.  On examination, the Veteran was anxiously depressed, frustrated, tearful and agitated.  His symptoms were unchanged from the previous examination.  The examiner also noted symptoms such as rumination, obsessive thoughts, irritability, physical agitation, labile mood, and avoidance.  He had good hygiene and self-care and average intellectual abilities.

During his December 2015 Board hearing, the Veteran testified regarding the impact his PTSD had had on his life.  He stated that his PTSD caused him to quit his job at the post office three times and was the source of intense conflict over his 32 years on the job.  He suffered from weekly nightmares and night sweats, ground his teeth, and no longer enjoyed leaving the house.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 70 percent is not warranted. 

Throughout the appeal period, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  Though the Veteran struggled with chronic sleep impairment and establishing and maintaining social relationships, the Board notes that he retired from working 32 years for the postal service, has been married for many years, and maintains appropriate social relationships with friends and his daughter and grandson.

Throughout his treatment, the Veteran has consistently been oriented to time and place, shown good insight and judgment, and denied plans of suicide.  His self-care and hygiene were appropriate, and his memory was intact.  Though the Veteran admitted using cannabis to improve his mood at his Board hearing, he denied use of any other substance.  These symptoms and their effects do not rise to the level of total social and occupational impairment.  

The Board recognizes that the Veteran believes he is entitled to a higher rating. However, the weight of the evidence and the Veteran's lay testimony support a 70 percent rating for his PTSD.  Moreover, the Veteran is being compensated for his occupational impairment through the grant of a TDIU rating.  

The preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD.  The findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran is requesting a TDIU based upon his service connected disabilities.  The record shows that the Veteran has been out of work since June 2002.  He filed a request for TDIU in October 2013.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial, gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Where several disabilities result from common etiology or single accident, they may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran's combined disability rating is 80 percent from February 2009.  For the period on appeal, he was service-connected for PTSD, bilateral hearing loss, tinnitus, and left varicocele with a combined rating of 80 percent.  38 C.F.R. §§ 4.25, 4.26.  The Board finds that he meets the schedular criteria of a TDIU for the entire period under consideration.  See 38 C.F.R. §§ 4.16, 4.25, 4.26. 

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As mentioned above, the Veteran has been out of work since June 2002.  His relevant work history was as a carrier for the U.S. Postal Service.  The Board finds that the evidence clearly demonstrates that his service-connected disabilities have precluded employment since he left employment in June 2002. He has asserted that he suffers from chronic sleep impairment, volatile moods, and social anxiety, which affect his concentration.  His statements are supported by the record.  His December 2015 and September 2016 VA examinations show occupational  and social  impairment with deficiencies in most areas due to suicidal ideation; obsessional rituals; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  This evidence shows that he is precluded from obtaining employment due to his PTSD.  Accordingly, TDIU is effective from October 2013, the date of his application.


ORDER

The claim for entitlement to service connection for an AAA is dismissed.

A rating in excess of 70 percent for PTSD is denied.

A TDIU is granted effective October 21, 2013.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


